Case: 1:19-cv-00422-SJD-KLL Doc #: 27 Filed: 07/07/20 Page: 1 of 1 PAGEID #: 267

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Kassandra Jackson,
Plaintiff(s),
Case Number: 1:19ev422

~ Judge Susan J. Dlott

Michael Bachman, et al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on June 2, 2020 (Doc. 19), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired June 16, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, Defendant Bachman’s motion to dismiss for insufficient service of process
(Doc. 9) is DENIED as MOOT,

IT IS SO ORDERED.

datas Whitt

Judge Susan J. Dlott
United States District Court

 
